Citation Nr: 0305974	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 



INTRODUCTION

The veteran had active service from December 1985 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
2001, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

In addition to the issues listed on the first page of this 
decision, the issue of entitlement to service connection for 
a left knee disability was also before the Board in January 
2001, but was remanded for further development.  Subsequent 
to the completion of that development, entitlement to service 
connection for a left knee disability was established in a 
December 2002 rating decision.  This is considered a complete 
grant of the benefits sought in regards to that issue.  
Therefore, the issue of entitlement to service connection for 
a left knee disability is no longer before the Board.  


FINDINGS OF FACT

1.  The left shoulder pain for which the veteran was treated 
during active service was acute and transitory; current 
medical opinion finds that it is more likely than not that 
the veteran's current left shoulder disability is related to 
post-service injuries.  

2.  The neck pain for which the veteran was treated during 
active service was acute and transitory; current medical 
opinion finds that it is more likely than not that the 
veteran's current neck disability is related to post-service 
injuries.  

3.  The veteran does not currently have hearing loss within 
the meaning of applicable VA regulations.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 

2.  A neck disability was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  Bilateral hearing loss was not incurred due to active 
service, not may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.385 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a chronic left 
shoulder disability and a chronic neck disability as a result 
of active service.  He notes that he was seen for pain of the 
left shoulder and neck during service.  The veteran believes 
that his current symptoms are related to the complaints for 
which he was treated during service.  In addition, the 
veteran contends that he has developed hearing loss as a 
result of active service.  He states that he was told by a VA 
doctor that he had hearing loss.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claims, and an explanation of the 
reasons and bases for the denial of his claims, which also 
indicated what evidence was needed to prevail.  After the 
January 2001 remand, VA provided the veteran with a letter 
that contained the provisions of the VCAA.  This letter 
explained what the evidence must show to establish 
entitlement to the benefits he desired.  It asked him to 
provide the names and mailing address for all sources of 
treatment for his claimed disabilities.  It also explained to 
him the duty of VA to notify him about his claims, and to 
assist him in obtaining evidence.  The veteran did not reply 
to the request to identify treatment sources.  VA has 
obtained all medical records that were previously identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records show that the veteran's May 1985 
entrance examination was negative for any relevant findings, 
as was a Report of Medical History obtained at that time.  

At a March 1987 periodic examination, the veteran's neck, 
upper extremities, and spine were all found to be normal.  
His hearing examination noted puretone thresholds of 5, 0, 0, 
0, and 10 decibels at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz for the right ear.  The left ear had 
puretone thresholds of 5, 5, 0, 5, and 15 decibels at these 
same frequencies.  

The veteran was seen for complaints of neck pain in December 
1988.  There was no history of a trauma.  The assessment was 
musculoskeletal neck pain.  

A December 1988 audiogram revealed that all puretone 
thresholds at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz were 15 decibels or lower.  A November 1989 
audiogram contained similar findings.  

In July 1991, the veteran was seen for complaints that 
included right and left shoulder pain.  The assessments 
included chronic rotator cuff strain.  

The veteran was seen in September 1991 for follow-up 
concerning a calcium build up in the right and left 
shoulders.  He had continuing pain.  The assessment was 
chronic bilateral shoulder strain, tendonitis, and 
questionable bursitis.  His symptoms continued into October 
1991.  

November 1991 records indicate that the veteran continued to 
have bilateral shoulder pain, greater on the right side than 
the left.  There was no neck pain or injury, and no shoulder 
injury.  The assessment was shoulder pain, right greater than 
left, normal examination.  

A June 1992 audiogram indicated that the veteran had pure 
tone thresholds of 15, 0, 0, 0, and 5 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz for the right ear.  The left ear 
had pure tone thresholds of 5, 5, 0, 10, and 20 decibels at 
the same frequencies.  

In December 1992, the veteran was seen for complaints of neck 
trauma.  He reported that he felt a pop in his neck while 
looking in a closet.  There was no obvious deformity on 
examination.  The assessment was joint dislocation, minimal.  

On a January 1993 audiogram, the veteran had pure tone 
thresholds of 5, 0, 5, 5, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz for the right ear.  The left ear had 
pure tone thresholds of 15, 10, 10, 20, and 20 decibels at 
the same frequencies.  

At the March 1993 discharge examination, the veteran's neck, 
upper extremities, and spine were all found to be normal.  A 
hearing examination conducted at this time showed pure tone 
thresholds of 5, 0, 5, 5, and 20 decibels at the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  
The left ear had pure tone thresholds of 15, 10, 10, 20, 20, 
and 15 decibels at these same frequencies.  

A Report of Medical History was completed by the veteran at 
the time of his March 1993 discharge examination.  He 
answered "yes" to a history of a hearing loss.  The 
examiner noted that this referred to a slight decrease in 
hearing, with no subjective loss.  The veteran also answered 
"yes" to bone, joint, or other deformity, and to painful or 
"trick" shoulder or elbow.  The examiner stated that both 
of these answers referred to a right shoulder disability.  

The veteran was afforded a VA examination in October 1998.  
His medical records were reviewed in conjunction with the 
examination.  He was noted to have a history of a neck 
trauma, with left sternoclavicular joint dislocation, 
minimal, with a later diagnosis of musculoskeletal neck pain.  
He had subjective complaints of a bilateral shoulder 
condition.  He denied any specific injury to either shoulder, 
but related climbing and lifting as the cause of his 
discomfort.  The veteran said that his right shoulder pain 
consisted of constant aching, and that his left shoulder pain 
was identical but less intense.  Constant stiffness of both 
shoulders was reported.  As for his neck, the veteran stated 
that neck pain originally occurred while lifting weights 
during service.  He currently reported fatigue-like pain at 
the base of the neck that was intermittent in nature.  
Following examination, the diagnoses included chronic rotator 
cuff strain, left and right shoulders, and musculoskeletal 
pain of the neck with fusion noted in radiological 
examination without history of surgery.  An X-ray study of 
the shoulders was negative.  

The veteran underwent a VA audiological examination in 
October 1998.  He had pure tone thresholds of 0, 0, 0, 0, and 
10 decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz for the right ear.  The left ear had pure tone 
thresholds of 10, 5, 0, 15, and 20 decibels at these same 
frequencies.  Speech recognition was 98 percent in each ear.  

The veteran underwent an additional VA examination of his 
joints in June 2002.  His claims folder was reviewed in 
conjunction with his examination.  The veteran's service 
medical records were discussed, and all incidents of 
treatment in service were noted.  In addition, the veteran 
related that he had been involved in several automobile 
accidents and had sustained additional injuries following 
discharge from service.  The first automobile accident had 
occurred in May 1993, when the veteran hit a concrete divider 
and sustained a whiplash-type injury to his neck.  He was 
involved in another accident in 1999, but did not have any 
major injury.  In 2000, the veteran had driven off an 
embankment in conjunction with his job as a policeman, and 
had hurt his neck and head.  In February 2002, he had fallen 
and injured his neck and left shoulder.  The veteran had 
received physical therapy for neck pain at that time.  After 
the examination, the impressions included left shoulder 
strain, and cervical strain.  The examiner noted that the 
magnetic resonance imaging study of the left shoulder was 
normal.  He opined that the left shoulder strain was more 
likely than not related to post-service injuries, and less 
likely than not related to military service.  The examiner 
noted the veteran's February 2002 injury, as well as the 
absence of treatment for his shoulder between 1991 and 2001.  
The examiner further noted that the veteran had congenital 
fusion of the C4 and C5 vertebrae.  He opined that the 
cervical strain was more likely than not related to post-
service injuries, and is less likely than not related to 
military service.  This opinion was based in part on the fact 
that the veteran had two complaints of acute neck pain while 
in the military, with no complaints of chronic neck pain.  

Left Shoulder

The Board finds that entitlement to service connection for a 
left shoulder disability is not warranted.  The service 
medical records indicate that the veteran was seen for 
complaints of left shoulder pain on three occasions in 1991.  
The assessments included chronic bilateral shoulder strain.  
However, the remainder of the veteran's service medical 
records are negative for complaints or a diagnosis concerning 
the veteran's left shoulder.  His March 1993 VA examination 
found that his upper extremities were normal, and he did not 
report a history of a left shoulder disability on a report of 
medical history obtained at that time.  Therefore, the 
evidence indicates that the left shoulder pain for which the 
veteran was treated in 1991 was acute and transitory, and the 
service medical records do not establish that a chronic 
disability was incurred prior to discharge.  

The initial post-service evidence of a left shoulder 
disability is the October 1998 diagnosis of chronic rotator 
cuff strain of the left shoulder.  The June 2002 VA examiner 
noted that the veteran did not seek treatment for a left 
shoulder disability between 1991 and 2001, and that the 
veteran had sustained several additional injuries to his left 
shoulder during this period.  This examiner diagnosed the 
veteran as having left shoulder strain, but opined that this 
was more likely than not related to post-service injuries, 
and not to active service.  There is no medical opinion that 
contradicts the view of this examiner.  The Board is aware of 
the veteran's sincere belief that his current left shoulder 
complaints are related to active service, but the veteran is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the evidence does 
not show that the left shoulder disability for which the 
veteran was treated during service was chronic, as there is 
no evidence of a post-service left shoulder disability prior 
to 1998, and as competent medical opinion holds that the 
current left shoulder disability is more likely than not 
related to post-service injuries, service connection for a 
left shoulder disability is not merited.

Neck

Entitlement to service connection for a neck disability is 
not demonstrated.  The service medical records show that the 
veteran was seen on two occasions four years apart for neck 
pain.  He had neck pain without a history of trauma in 
December 1988.  In December 1992, the veteran was seen for 
complaints of a neck trauma after he felt a pop.  The 
assessment was joint dislocation, minimal.  The remainder of 
the service medical records are negative for a neck 
disability, and the March 1993 discharge examination found 
that the neck was normal.  He did not report a history of 
neck pain or disability on a report of medical history 
obtained at that time.  Therefore, the evidence indicates 
that the neck pain for which the veteran was treated during 
service was acute and transitory, and does not establish that 
the veteran had a chronic neck disability prior to discharge.  

The post service medical records are negative for evidence of 
a neck disability until the October 1998 diagnosis of 
musculoskeletal pain with neck fusion.  The June 2002 VA 
examiner stated that the fusion of L4 to L5 was congenital.  
The Board notes that congenital defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  The June 2002 VA examiner further 
opined that the veteran's cervical strain was more likely 
than not related to post-service events, and not to active 
service.  There is no competent medical opinion that 
contradicts the view of this examiner.  Therefore, as the 
evidence does not show that the neck disability for which the 
veteran was treated during service was chronic, as there is 
no evidence of a post-service neck disability prior to 1998, 
and as competent medical opinion holds that the current neck 
disability is more likely than not related to post-service 
injuries, service connection for a neck disability is not 
merited.

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds that entitlement to service connection for 
hearing loss is not warranted.  There is no evidence either 
during active service or after discharge from service to show 
that the veteran has a hearing loss within the meaning of 
38 C.F.R. § 3.385.  The service medical records show that the 
veteran underwent hearing examinations in March 1987, 
December 1988, June 1992, and January 1993.  None of these 
examinations found a pure tone threshold in excess of 20 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz for either ear.  Although the veteran reported a 
history of hearing loss on the Report of Medical History 
obtained at the time of his March 1993 discharge examination, 
the examiner stated that this referred to a slight decrease, 
with no subjective loss.  A hearing examination conducted at 
this time did not find a pure tone threshold in excess of 20 
decibels at the relevant frequencies for either ear.  
Therefore, the Board must find that there is no evidence of 
chronic hearing loss within the meaning of 38 C.F.R. § 3.385 
during active service.  

The post-service medical records are also negative for 
evidence of hearing loss.  The October 1998 VA examination 
did not reveal a pure tone threshold in excess of 20 decibels 
for either ear at the relevant frequencies, and speech 
recognition was 98 percent bilaterally.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Therefore, as the evidence does 
not establish that the veteran currently has hearing loss 
within the meaning of 38 C.F.R. § 3.385, service connection 
is not warranted.  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to service connection for a neck disability is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

